PER CURIAM.
Defendant appeals the denial, without an evidentiary hearing, of a motion for post-conviction relief pursuant to Rule 3.850, Fla.R.Crim.P. The trial court was partially correct in that all of the alleged grounds, save ground “C”, were legally insufficient. Paragraph “C”, however, alleges ineffective assistance of counsel on appeal. Since copies “of that portion of the files and records which conclusively [show] that the prisoner is entitled to no relief” were not attached to the court’s order of denial, the cause is reversed and remanded with instructions to conduct an evidentiary hearing on the allegation of ineffective assistance of counsel. See Jones v. State, 384 So.2d 736 (Fla. 4th DCA 1980).
MOORE, HERSEY and HURLEY, JJ., concur.